DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Election of Species
Applicant's election with traverse of Species II (claims 21-29) in the reply filed on 2/9/21 is acknowledged.  The Applicant contends Species II and III should be rejoined.  After further consideration, species II and II are hereby rejoined.  The Applicant further contends that Species I should also be rejoined with Species II (and III) since the search for each Species would be the same.  However, Species I and Species II (and III) have significant structural differences, i.e., Species I includes fixed writing element while Species II (and III) do not and thereby the search for each species is not entirely coextensive.   Further, Species I and Species II (and III) are considered not to be obvious variants (and the Applicant has not indicated otherwise).  Accordingly, claims 21-29 (readable on Species II and III) will be examined herein with claims 21-20 being withdrawn from further consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0045, on line 3, it appears that “surface” should be “portion”.
Appropriate correction is required.
Claim Objections
s 21 and 24-26 are objected to because of the following informalities:
In regard to claim 21, on the penultimate line, it appears that “other” should be “one” since the button of the “other” writing element has previously been defined as being inside the ring portion (see lines 17-18), i.e., it appears that the “other” writing element is inside the ring portion while the “one” writing element (see line 9) is outside of the ring.  Clarification is needed.
In regard to claims 24-26, these claims indicate at least two of the writing elements have protrusions which are diametrically opposed  (see claim 24, lines 5-6) and a first pair of protrusions at a first end of the button and a second pair of protrusions at a second end of the button (see claim 25, lines 4-7).  However, only one writing element (element 114) includes this particular structure (see paragraph 0064).  Clarification is needed.  Appropriate correction is required.

Allowable Subject Matter
Claims 21-29 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Tani, Yamauchi et al., Kobayashi and Takahashi references are cited for disclosing other pertinent structures.  It is noted the Tani reference including actuator buttons protruding from a side surface of the barrel of the writing instrument.  Such a feature is present in the Applicant’s device, but has not been claimed.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
2/20/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754